Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Response to Arguments
Applicant’s filed IDS, followed by an RCE after allowance on 07/22/2022, and in light of Applicant’s amendment to claims 1, 3-7 and 9-10 during the interview on 08/10/2022 have been fully considered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Herman Paris (Reg. # 54,359) on 08/10/2022.
The application has been amended as follows: 

1.  (Currently Amended) An imaging device, comprising:
a [[A]] display device, comprising:
		a memory; and
		a processor coupled to the memory, and configured to perform a process including
		displaying a display object on a display part, 
		controlling a display on the display part,
		detecting a proximity or a contact of an indicator with the display part, and
		determining an input operation to the display part based on a detection result in the detecting,
		wherein the display includes
		a first region that is a detectable region in the detecting,
		a second region that is a part of the first region and is a movable region where the display object moves in accordance with the input operation including a tap operation or a drag operation, said tap operation being detected by detecting that a coordinate of the tap operation does not change by more than a predetermined value, and 
		wherein in a case in which the determining determines the tap operation on the display part,
		the controlling moves the display object to coordinates of the tap operation upon detecting the coordinates that are in the second region, and does not move the display object toward coordinates of the tap operation upon detecting the coordinates that are outside the second region, and
		in a case in which the determining determines the drag operation on the display part,
		the controlling moves the display object within the second region in accordance with a coordinate change due to the drag operation within the second region and does not move the display object upon detecting that a coordinate at which the drag operation starts is outside the second region,
wherein 
		the first region corresponds to an imaging range, 
		the second region corresponds to a range capable for focusing, and
		the display object corresponds to a focusing area frame.
.
		2.  (Canceled) 

		3.  (Currently Amended) The imaging 
		enabling a display of the second region in response to the input operation that is conducted outside the second region,
		disabling the display of the second region in response to the input operation that is conducted inside the second region, and 
		disabling the display of the second region during the input operation not being conducted.

		4.  (Currently Amended) The imaging 
		enabling the display of the second region in response to the drag operation that is conducted inside the second region, and
		disabling the display of the second region in response to the tap operation that is conducted inside the second region.

		5.  (Currently Amended) The imaging 
		wherein the controlling displays the second region in response to the movement instruction that is input with respect to the display object.

		6.  (Currently Amended) The imaging 
		enabling the display of the second region in a case of a position that is in contact with a boundary of the second region, the position to move the display object; and
		disabling the display of the second region in response to the movement instruction in a case of the case of position that is not in contact with the boundary.

		7.  (Currently Amended) The imaging 
		disabling the display of the second region in response to the movement instruction in a case of the display object that is able to be moved in accordance with the movement instruction.

		8.  (Canceled) 

		9.  (Currently Amended) An object moving method by a display device of an imaging device, comprising:
		displaying a display object on a display part,
		controlling a display on the display part,
		detecting a proximity or a contact of an indicator with the display part, and
		determining an input operation to the display part based on a detection result in the detecting,
		wherein the display includes
		a first region that is a detectable region in the detecting,
		a second region that is a part of the first region and is a movable region where the display object moves in accordance with the input operation including a tap operation or a drag operation, said tap operation being detected by detecting that a coordinate of the tap operation does not change by more than a predetermined value, and 
		wherein in a case in which the determining determines the tap operation on the display part,
		the controlling moves the display object to coordinates of the tap operation upon detecting the coordinates that are in the second region, and does not move the display object toward coordinates of the tap operation upon detecting the coordinates that are outside the second region, and
		in a case in which the determining determines the drag operation on the display part,
		the controlling moves the display object within the second region in accordance with a coordinate change due to the drag operation within the second region and does not move the display object upon detecting that a coordinate at which the drag operation starts is outside the second region,
wherein 
		the first region corresponds to an imaging range, 
		the second region corresponds to a range capable for focusing, and
	the display object corresponds to a focusing area frame.

	10.  (Currently Amended) A non-transitory computer-readable recording medium storing a program which causes a display device of an imaging device 
		displaying a display object on a display part,
		controlling a display on the display part,
		detecting a proximity or a contact of an indicator with the display part, and
		determining an input operation to the display part based on a detection result in the detecting,
		wherein the display includes
		a first region that is a detectable region in the detecting,
		a second region that is a part of the first region and is a movable region where the display object moves in accordance with the input operation including a tap operation or a drag operation, said tap operation being detected by detecting that a coordinate of the tap operation does not change by more than a predetermined value, and 
		wherein in a case in which the determining determines the tap operation on the display part,
		the controlling moves the display object to coordinates of the tap operation upon detecting the coordinates that are in the second region, and does not move the display object toward coordinates of the tap operation upon detecting the coordinates that are outside the second region, and
		in a case in which the determining determines the drag operation on the display part,
		the controlling moves the display object within the second region in accordance with a coordinate change due to the drag operation within the second region and does not move the display object upon detecting that a coordinate at which the drag operation starts is outside the second region,
wherein 
		the first region corresponds to an imaging range, 
		the second region corresponds to a range capable for focusing, and
	the display object corresponds to a focusing area frame.


Allowable Subject Matter

Claims 1, 3-7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the display includes a first region that is a detectable region in the detecting, a second region that is a part of the first region and is a movable region where the display object moves in accordance with the input operation including a tap operation or a drag operation, said tap operation being detected by detecting that a coordinate of the tap operation does not change by more than a predetermined value, and wherein in a case in which the determining determines the tap operation on the display part, the controlling moves the display object to coordinates of the tap operation upon detecting the coordinates that are in the second region, and does not move the display object toward coordinates of the tap operation upon detecting the coordinates that are outside the second region, and in a case in which the determining determines the drag operation on the display part, the controlling moves the display object within the second region in accordance with a coordinate change due to the drag operation within the second region and does not move the display object upon detecting that a coordinate at which the drag operation starts is outside the second region,…,wherein the first region corresponds to an imaging range, the second region corresponds to a range capable for focusing, and the display object corresponds to a focusing area frame, in combination with all the limitations recited on claim 1.

Regarding claims 3-7, are allowable because they are dependent on claim 1.

Regarding claim 9, the prior art of record taken alone or in combination, fails to disclose or render obvious a second region that is a part of the first region and is a movable region where the display object moves in accordance with the input operation including a tap operation or a drag operation, said tap operation being detected by detecting that a coordinate of the tap operation does not change by more than a predetermined value, and wherein in a case in which the determining determines the tap operation on the display part, the controlling moves the display object to coordinates of the tap operation upon detecting the coordinates that are in the second region, and does not move the display object toward coordinates of the tap operation upon detecting the coordinates that are outside the second region, and in a case in which the determining determines the drag operation on the display part, the controlling moves the display object within the second region in accordance with a coordinate change due to the drag operation within the second region and does not move the display object upon detecting that a coordinate at which the drag operation starts is outside the second region,…, wherein the first region corresponds to an imaging range, the second region corresponds to a range capable for focusing, and the display object corresponds to a focusing area frame, in combination with all the limitations recited on claim 9.

Regarding claim 10, the prior art of record taken alone or in combination, fails to disclose or render obvious a second region that is a part of the first region and is a movable region where the display object moves in accordance with the input operation including a tap operation or a drag operation, said tap operation being detected by detecting that a coordinate of the tap operation does not change by more than a predetermined value, and wherein in a case in which the determining determines the tap operation on the display part, the controlling moves the display object to coordinates of the tap operation upon detecting the coordinates that are in the second region, and does not move the display object toward coordinates of the tap operation upon detecting the coordinates that are outside the second region, and in a case in which the determining determines the drag operation on the display part, the controlling moves the display object within the second region in accordance with a coordinate change due to the drag operation within the second region and does not move the display object upon detecting that a coordinate at which the drag operation starts is outside the second region,…,wherein the first region corresponds to an imaging range, the second region corresponds to a range capable for focusing, and the display object corresponds to a focusing area frame, in combination with all the limitations recited on claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697